Citation Nr: 1414057	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for chronic prostatitis with urethral stricture.

2.  Entitlement to an evaluation in excess of 30 percent for nasal pharyngitis with allergic rhinitis and sinusitis.

3.  Entitlement to an evaluation in excess of 10 percent for folliculitis of the buttocks and perianal area with fissure.

4.  Entitlement to service connection for constipation (claimed as a gastrointestinal disorder), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for a pulmonary disorder, to include as secondary to service-connected nasal pharyngitis with allergic rhinitis and sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to November 1957.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2013.  A transcript of the hearing is of record.  During the hearing, the Veteran and his representative withdrew the appeal as to the issue of chronic prostatitis with urethral stricture.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence along with a written waiver of the RO's initial consideration.  The issue of service connection for constipation has been recharacterized as stated above to more accurately reflect the current nature of the Veteran's claim.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a gastrointestinal disorder other than constipation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased evaluations for nasal pharyngitis with allergic rhinitis and sinusitis and folliculitis of the buttocks and perianal area with fissure, as well as entitlement to service connection for constipation and a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issue of entitlement to an evaluation in excess of 60 percent for chronic prostatitis with urethral stricture is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to an evaluation in excess of 60 percent for chronic prostatitis with urethral stricture have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran and his authorized representative withdrew the issue of entitlement to an evaluation in excess of 60 percent for chronic prostatitis with urethral stricture during the November 2013 hearing, as noted on the record.  See Bd. Hrg. Tr. at 2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation in excess of 60 percent for chronic prostatitis with urethral stricture is dismissed.


REMAND

The Veteran receives ongoing treatment from the Lyons and East Orange VA Medical Centers (VAMC); however, the claims file does not contain any VA treatment records dated after September 2011.  Based on the Veteran's Board hearing testimony, the Board finds that more recent VA treatment records may be pertinent to the Veteran's remaining claims, and the RO/AMC should obtain these updated records.

On review, the Board also finds that certain clarifying VA opinions are needed.  In particular, the March 2011 VA examiner indicated that the Veteran did not have an active skin disorder or bronchitis at the time of the examination; however, the record reflects various skin and pulmonary disorders during the appeal period.  The Board finds that opinions addressing these issues and all theories of entitlement with complete rationale would be helpful to evaluate the current severity and manifestations of the Veteran's skin disability, as well as the Veteran's claimed pulmonary disorder.

In addition, in light of the Veteran's expanded contentions for the constipation claim, and on review of the July 2011 VA examination report, the Board finds that a clarifying opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his nasal, skin, constipation, and pulmonary disorders.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

It is noted that the Veteran submitted updated private treatment records following the November 2013 Board hearing.  As the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

The RO/AMC should also obtain any outstanding and pertinent VA treatment records, including records from the Lyons VAMC and East Orange VAMC dated from September 2011 to the present.

2.  After obtaining any identified and outstanding records, the RO/AMC should refer the Veteran's claims file to the March 2011 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the current severity and manifestations of the Veteran's service-connected folliculitis of the buttocks and perianal area with fissure, as well as the nature and etiology of any current pulmonary disorder.  An additional examination(s) of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, to include the February 2011 VA nasal examination and March 2011 VA skin and respiratory examination, as well as the VA and private treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a.  In regard to the skin disability, the Veteran has contended that he started having an intermittent rash with itching on multiple areas of his body beginning in approximately 2009.  The Veteran's VA and private doctors have provided current skin diagnoses; however, it is unclear if these diagnoses are manifestations of the service-connected skin disability.

The examiner should report any additional signs and symptoms necessary for rating the Veteran's skin disability under the rating criteria.  In particular, the examiner should state whether any current skin disorder is a manifestation of the service-connected folliculitis of the buttocks and perianal area with fissure.

In providing this opinion, the examiner is asked to specifically consider the following skin diagnoses reflected in the record, as well as any additional findings otherwise observed in the claims file beginning around 2009: chronic urticaria, hives, dermatitis, seborrheic keratosis, compound nevus, and dermatographism.  See, e.g., Dr. J.G. and Dr. J.J. private treatment records from May 2010, February 2011, April 2011, November 2012, and April 2013; VA treatment records from February, March, and June 2011.

If the examiner is unable to distinguish between symptoms associated with the service-connected skin disability and any symptoms associated with a nonservice-connected disorder, the examiner should state so in the report.

b.  In regard to the claimed pulmonary disorder, the Veteran has contended that his service-connected nasal disability has caused his current pulmonary difficulties, inasmuch as the postnasal dripping from the sinuses causes bronchitis episodes.

It should be noted that the Veteran was treated for common cold and cough on multiple occasions, as well as bronchitis during his active service.  See, e.g., service treatment records from October and November 1956; May, June, and November 1957.  He also receives current pulmonary treatment.  See, e.g., VA treatment records from April 2010 (showing recent exacerbation of chronic bronchitis); March 2011 (chronic bronchitis, asthma, obstructive sleep apnea); Pulmonary and Allergy Associates private treatment, including August 2010 consultation report from Dr. S.F. (COPD).

The examiner should identify all current pulmonary disorders.  For each pulmonary diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of any symptomatology therein.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current pulmonary disorder was caused or permanently aggravated by his service-connected nasal pharyngitis with allergic rhinitis and sinusitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The RO/AMC should also refer the Veteran's claims file to the July 2011 VA examiner, or, if the examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current constipation.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the July 2011 VA examination and the VA and private treatment records.

The Veteran has contended that he experienced stomach problems in service, including as a result of his shift work and diet in service.  He has also contended that his current constipation is due to his service-connected prostatitis, as well as the numerous medications he takes for his service-connected disabilities.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's constipation manifested in or is otherwise related to his military service, to include as a result of any symptomatology therein.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current constipation was caused or permanently aggravated by his service-connected disabilities, to include as due to his service-connected prostatitis with urethral stricture and medications taken for his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


